[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff John Foley, Jr. seeks a dissolution of his marriage to defendant Judith Foley. At trial, plaintiff requested only a CT Page 2511 dissolution of the marriage. Defendant requests a $10,000 lump sum payment and restoration of her previous name, Young.
The parties knew each other for approximately eight months prior to their marriage. They lived together for twenty months. Also living with them were plaintiff's two sons and defendant's son. The marriage was in difficulty almost from the start.
Plaintiff held two different jobs during the marriage and is currently unemployed. Plaintiff's second job paid substantially less than the first at a salary rate less than defendant's. Defendant worked for a relative of plaintiff's in a travel agency and had worked there for approximately six years at the time of her marriage. After plaintiff told defendant he wanted her to leave his home, defendant was "laid off" from the agency, ostensibly for lack of work. In fact, she was told prior to leaving that another person was taking her job. Defendant has secured other employment. The court finds that defendant's job loss was the result of her separation from plaintiff. Further, it is found that defendant made an appropriate effort to make her marriage work at great expense to her health. Defendant has incurred substantial expense to re-establish her household. Plaintiff has in excess of $60,000 in savings. His liabilities total $8,000. Defendant has a negative net worth.
Accordingly, the court finds that the marriage has broken down irretrievably and that there is no prospect of reconciliation. The sum of $8,000 is to be paid to defendant within six weeks. Said sum is reasonable and equitable in view of all the evidence. Defendant shall be entitled to resume her former name, Young. In rendering this decision, the court has considered the provisions of 46b-40, et seq., General Statutes.
Defendant's attorney is hereby directed to prepare a judgment file for approval of the court and plaintiff's counsel.
Dunnell, J.